Citation Nr: 9923505	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-30 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome, currently rated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran had active service from October 1977 to August 
1980. 

The veteran appealed an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that assigned an increased (20 
percent) rating for a low back disability.  In December 1996, 
the RO recharacterized the disability as intervertebral disc 
syndrome and assigned a 40 percent rating.  The veteran 
subsequently withdrew his appeal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 RO rating decision that denied a 
claim for an increased rating for intervertebral disc 
syndrome. 


REMAND

A claim that a service-connected disorder has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  VA 
has a duty to assist the claimant in developing facts 
pertinent to a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The duty to assist includes ordering 
a fresh examination if the record is insufficient.  See 
38 C.F.R. § 4.2 (1998); Littke v. Derwinski, 1 Vet. App. 90, 
93 (1995); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

In April 1997, the veteran reported increased symptomatology 
and increased impact on his job as a mail handler with the 
Post Office.  

In September 1997, a private MRI showed lumbar degenerative 
disc disease at L5-S1.  

Employment records received by the RO hearing officer during 
the November 1997 hearing indicate that the veteran was 
medically impaired due to his back disability and that the 
Post Office did not have any permanent light duty assignment 
available.  A medical statement from his employer's 
physician, Dr. Fisher, indicates that the veteran would never 
be able to return to his mail handler job due to chronic low 
back pain of undetermined etiology.  

A November 1997 VA treatment report notes that current 
lumbosacral spine x-ray studies were negative for any 
abnormalities.  The examiner found pain on palpation over the 
lumbar and sacral midline area and over the paraspinous 
muscle area at the lumbosacral junction.  

A November 1997 VA spine examination report indicates that 
the veteran had essentially no range of motion in any plane 
due to pain.  According to the examiner, the veteran 
explained that he did not want to risk not being able to work 
because of any aggravation that bending might cause.  The 
examiner noted that there was no objective evidence of 
weakness or spasms of the back muscles; however, the veteran 
did limp and use a cane to walk.  Sensation to pinprick was 
diminished in both lower extremities but deep tendon reflexes 
were normal.  The examiner indicated that x-rays would be 
ordered.  The examiner felt that the veteran's reports of 
pain were out of proportion to the objective findings; 
however, the examiner's report does not indicate awareness 
that a private MRI showed disc degeneration.  

In April 1998, the RO issued a supplemental statement of the 
case addressing the above-mentioned evidence.  Subsequently, 
the veteran submitted a letter from James Sahovey, M.D., 
concerning his ability to work and letters from his employer 
concerning possible termination of employment due to his 
physical disability.  These documents are relative to the 
issue on appeal and the veteran has not waived his right to 
initial RO consideration of this evidence.  See 38 C.F.R. 
§ 20.1304(c) (1998).

The veteran's representative has requested a fresh VA 
examination in view of the fact that the recent VA spine 
examination report does not reflect the impact that the 
service-connected back disability has on the veteran's 
ability to work.  The Board also notes that the claims file 
contains no evidence of a detailed medical opinion as to the 
degree, if any, of functional impairment due to pain 
resulting from the veteran's lumbar spine disability.  
Additionally, it appears that the matters of a total 
disability rating for compensation based on unemployability 
of the individual under 38 C.F.R. § 4.16, and of an 
extraschedular rating have been raised by the record and 
should be addressed.

To accord due process and to ensure that VA has met its duty 
to assist the veteran, the case is REMANDED to the RO for the 
following development:

1.  The RO should request and associate 
with the claims file all available VA and 
private medical records of treatment for 
the back since November 1997.  If the 
search for records yields negative 
results, that fact should be clearly 
documented in the claims file.

2.  After receiving and associating the 
above-mentioned records, the claims file 
should be returned to the examiner who 
conducted the November 1997 VA spine 
examination (or to an appropriate 
substitute, if necessary) for an opinion 
concerning the severity of the veteran's 
intervertebral disc syndrome.  The 
examiner is asked review the claims file 
and to re-examine the veteran, setting 
forth all pertinent findings in a 
typewritten report.  The examiner is 
asked to provide an opinion concerning 
the extent of functional impairment due 
to pain and the impact that the service-
connected back disability has on the 
veteran's ability to obtain and retain 
employment.

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
competed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  See 38 C.F.R. § 4.2 (1998)

4.  After ensuring that all requested 
development has been accomplished to the 
extent possible, the RO should re-
evaluate the claim based on all evidence 
of record.  The RO should consider a 
total disability rating for compensation 
based on unemployability of the 
individual under 38 C.F.R. § 4.16.  If 
not rendered moot, the RO should consider 
whether the issue of entitlement to an 
extra-schedular rating warrants referral 
to the Under Secretary for Benefits or 
the Director of Compensation and Pension 
Service pursuant to 38 C.F.R. § 3.321(b).  
If any benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board if otherwise in order.

The purpose of this REMAND is to accomplish additional 
development and adjudication and the Board expresses no 
opinion as to any ultimate outcome warranted.  The appellant 
has the right to submit additional evidence and argument on 
matters that the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	
	_____________________________
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


